HAMBLEN, Chief Justice.
Appellee instituted this suit against appellant and others to recover a brokerage commission claimed to be due under the terms of a contract whereby - appellee undertook to sell land owned by appellant and others. Appellee alleged performance of his obligation under the contract, and default by appellant. The land was part of the separate estate of appellant, a married woman. Appellant pleaded her cover-ture defensively. She appeals from a judgment rendered against her after trial before the court without a jury.
According to appellant the sole question presented for determination on this appeal is whether a married woman is liable on her contract to pay a broker a commission for finding a purchaser for her separate property, she not being joined in said contract by her husband, and the petition of plaintiff failing to allege that the debt sued upon was for necessaries for her or her child or for the benefit of her separate estate.
It has been authoritatively held that a married woman is so liable. Scarborough v. Payne, Tex.Civ.App., 198 S.W.2d 917, writ refused.
Billingsly v. Swenson Land Co., 58 Tex.Civ.App. 67, 123 S.W. 194 (no writ history), the only case cited by appellant in support of her appeal which is factually analogous to the instant case, was decided December 1, 1909, before the effective date of Article 4614, V.A.T.S., Married Woman’s Act of 1913. In Scarborough v. Payne, supra, the San Antonio Court of Civil Appeals, citing Williams v. Doan, Tex.Civ.App., 209 S.W. 761, by this Court, unequivocally holds that the contract of the wife for the services of a broker to find a purchaser for her separate property is enforceable since the passage of such statute.
Judgment affirmed.
GANNON, J., not sitting.